                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                                Plaintiff

 v.                                                       Criminal Action No. 3:20-CR-81-RGJ

 DEALTE JEFFRIES                                                                       Defendant

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Dealte Jeffries’ Motion to Suppress [DE 29]. This

matter is ripe [DE 34; DE 35]. For the reasons below, Jeffries’ Motion to Suppress [DE 29] is

DENIED.

                                    I.      BACKGROUND

       On August 21, 2020, Special Agent Michael Beerwart (“Beerwart”), alongside state and

local law enforcement officers, executed a search warrant at 584 Brunerstown Road in Shelbyville,

Kentucky. [DE 32 at 109]. At the time, Beerwart was investigating Jeffries for “drug trafficking

crimes and armed drug trafficking crimes and firearms-related offenses.” Id. at 108. During the

execution of the search warrant, law enforcement officers arrested Jeffries. Id. at 109. They

handcuffed him and sat him on the curb. Id. at 110.

       Approximately three to five minutes later, Beerwart approached Jeffries, introduced

himself, and “pretty much right away . . . started to read his Miranda rights to him.” Id. Beerwart

read Jeffries his Miranda rights from a printed card Beerwart kept in his pocket. Id. at 111.

Beerwart advised Jeffries of the rights he was waiving and asked Jeffries if he understood what his

rights were. Jeffries said that he did and agreed to speak with him. Id. at 110-112. Beerwart did

not record himself reading Jeffries his Miranda rights. Id. at 112. He also did not ask Jeffries to



                                                1
sign a written waiver form. Id. After reading Jeffries his Miranda rights, Beerwart conducted a

recorded interview with Jeffries. Id. Beerwart testified that Jeffries never invoked his right to

counsel or his right to remain silent. Id. at 113-14. Beerwart later memorialized in a report of

investigation (“ROI”) that he read Jeffries his Miranda rights and interrogated him. Id. at 114.

       A grand jury charged Jeffries with numerous narcotics and firearms crimes. [DE 1].

Jeffries moved to suppress his statements. [DE 29]. The Court held a suppression hearing [DE

32], and the parties filed post-hearing briefs. [DE 34; DE 35].

                                      II.     STANDARD

       In a suppression hearing, the burden of proof rests with the party seeking to suppress the

evidence. United States v. Smith, 783 F.2d 648, 650 (6th Cir. 1986). When a defendant seeks

suppression of his statement based on a failure to receive Miranda warnings, he must establish by

a preponderance of the evidence that he was subjected to a custodial interrogation. United States

v. Lawrence, 892 F.2d 80, 1989 WL 153161, at *5 (6th Cir. Dec. 18, 1989) (per curiam )

(unpublished opinion) (citing Colorado v. Connelly, 479 U.S. 157, 168-69 (1986) and United

States v. Charles, 738 F.2d 686, 692 (5th Cir. 1984)). If, however, the defendant has faced a

custodial interrogation, the United States shoulders the burden of proving, by a preponderance of

the evidence, that the defendant was provided the required Miranda warning. United States v.

Adams, 583 F.3d 457, 467-68 (6th Cir. 2009) (citing United States v. Nichols, 512 F.3d 789, 798

(6th Cir. 2008)).

                                      III.   DISCUSSION

       Jeffries moves the Court “for an order suppressing the use at trial of any evidence directly

or indirectly obtained as the result or consequence of the unauthorized obtainment of a statement




                                                2
from the Defendant on or about August 26, 2020.”1 [DE 29 at 72]. Jeffries requests the Court

exclude his statement to Beerwart because “there is no evidence to support SA Beerwart’s

testimony that he even gave the warnings, there is no evidence that some exception applied, and

there is no evidence that there was any reason to deviate from training in recording the alleged

waiver in some way.” [DE 35 at 143].

        In response, the United States argues that the Court should deny Jeffries’ Motion because

there “is no evidence in the record to suggest that the Defendant did not make a knowing,

voluntary, and intelligent waiver of his rights. In fact, the evidence in the record directly

contradicts any assertion to the contrary. The Defendant was advised of his rights, he was given

the opportunity to avail himself of them, and he knowingly chose to waive them and speak with

law enforcement.” [DE 34 at 137].

        “No person shall be compelled in any criminal case to be a witness against himself.” U.S.

Const. Amend. V. In Miranda v. Arizona, the Supreme Court, in prescribing safeguards for the

effectuation of the Fifth Amendment, held that “the prosecution may not use statements . . .

stemming from custodial         interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.” 384 U.S. 436,

444 (1966). The safeguards “prescribed by Miranda are to ensure that the police do not coerce or

trick captive suspects into confessing.” Berkemer v. McCarty, 468 U.S. 420, 433 (1984). If a

suspect is interrogated while in custody and he does not voluntarily, knowingly, and intelligently

waive his Miranda rights, any statements he makes to the police must be suppressed. Id. at 429.




1
 Beerwart testified that he questioned Jeffries on August 21, 2020. [DE 32 at 108]. On cross-examination,
Jeffries did not correct that date, so the Court interprets the reference in his Motion to August 26, 2020 as
a typographical error.
                                                     3
A suspect is in custody if, under the totality of the circumstances, a reasonable person would not

feel free to end the interrogation by the police and leave. See Yarborough v. Alvarado, 541 U.S.

652, 663 (2004).

       Here, it is undisputed—and in fact conceded by Beerwart—that he questioned Jeffries

while Jeffries was in police custody. [DE 32 at 115-16]. Indeed, based on the circumstances, a

reasonable person would not feel free to leave when he is handcuffed, arrested, and surrounded by

numerous police officers. See Yarborough, 541 U.S. at 663; see also United States v. Huebner,

No. 3:11-CR-123, 2012 WL 1392137, at *6 (E.D. Tenn. Feb. 13, 2012), report and

recommendation adopted, No. 3:11-CR-123, 2012 WL 1392094 (E.D. Tenn. Apr. 20, 2012)

(“[T]he Court finds that the Defendant was seized when he was ordered to the ground and

handcuffed by the officers . . . Both Officer Crawford and Officer Ballard testified that the

Defendant was not free to leave once they ordered him to the ground and Officer Fahidy placed

handcuffs on him”). It is also undisputed that Beerwart interrogated Jeffries. [DE 32 at 112].

Because Jeffries was subject to custodial interrogation, the Court must determine whether

Beerwart informed Jeffries of his Miranda rights and whether Jeffries knowingly, intelligently,

and voluntarily waived them.

       The Court personally observed Beerwart’s testimony during the hearing and finds

Beerwart’s testimony credible. See United States v. Almonte, 348 F. Supp. 3d 402, 408 (E.D. Pa.

2018) (“Officer testimony that demonstrates that a suspect was properly advised of his rights and

that a proper waiver was obtained, when credible, can be sufficient on its own”). Beerwart’s

testimony was corroborated by his ROI. [DE 32 at 114]. His testimony about reading Jeffries his

Miranda rights was consistent, uncontradicted, and thorough:




                                                4
       Q. If you are able to tell the court exactly what you advised him, yes, please do.

       A. Sure. Once I introduced myself to him. I got right down to advising him of his
       rights. I pulled this card out and I did as follows:

       I read him, (Reading) Before I ask you any questions, I want to explain your rights
       to you. Then I would ask him if he understood. He said yes.

       (Reading) You have the right to remain silent. I asked him if he understood that.
       He said yes.

       (Reading) Anything you say can and will be used against you in a court of law. I
       asked him if he understood that. He said yes.

       I said, (Reading) You have the right to consult with a lawyer before questioning
       and have a lawyer present during questioning. I asked him if he understood that.
       He said yes.

       I asked him, (Reading) If you cannot afford a lawyer, one will be appointed to
       represent you free of charge prior to any questioning. I asked him if he understood
       that. He said yes.

       Then I asked him, (Reading) Do you understand your rights? He said yes.

[DE 32 at 111].

       Beerwart testified that he read Jeffries his Miranda rights. Id. at 111. He testified that he

asked Jeffries if he understood each of his rights after reading it to him and Jeffries answered that

he did. Id. He testified that Jeffries agreed to speak with him and did not invoke his right to

counsel or to remain silent. Id. at 111-14; Adams, 583 F.3d at 467–68 (affirming district court’s

denial of suppression motion where “Officer Valiquette read Adams his Miranda rights after

Adams was handcuffed, and asked if he understood those rights; Adams verbally responded, ‘I

do.’ There is no indication in the record that Adams ever asked for a lawyer, nor does Adams assert

that he made such a request”). Beerwart’s testimony on cross-examination was consistent, [DE 32

at 116-117], and Jeffries did not offer his own account or any other witnesses to contradict

Beerwart’s testimony. Having considered the totality of the circumstances, the Court finds that


                                                 5
Jeffries was informed of his Miranda rights and that he gave a knowing, intelligent, and voluntary

waiver of those rights.

       Citing New York v. Quarles, 467 U.S. 649 (1984), Jeffries argues that the Court should

grant his Motion because “there is no evidence to support SA Beerwart’s testimony that he even

gave the warnings, there is no evidence that some exception applied, and there is no evidence that

there was any reason to deviate from training in recording the alleged waiver in some way.” [DE

35 at 143].

       Quarles is inapplicable because Beerwart, unlike the officers in Quarles, read Jeffries his

Miranda rights before interrogating him. In Quarles, law enforcement officers were called to the

scene to investigate a rape. 467 U.S. 649 at 651. The officers learned that the suspect was armed

and had just entered a supermarket carrying the gun. Id. at 652. When they apprehended him, he

was unarmed. Id. Before giving him the Miranda warnings, they asked him “where the gun was”

and “he nodded in the direction of some empty cartons and responded, ‘the gun is over there.’” Id.

The Supreme Court held:

       that the need for answers to questions in a situation posing a threat to the public
       safety outweighs the need for the prophylactic rule protecting the Fifth
       Amendment’s privilege against self-incrimination. We decline to place officers
       such as Officer Kraft in the untenable position of having to consider, often in a
       matter of seconds, whether it best serves society for them to ask the necessary
       questions without the Miranda warnings and render whatever probative evidence
       they uncover inadmissible, or for them to give the warnings in order to preserve the
       admissibility of evidence they might uncover but possibly damage or destroy their
       ability to obtain that evidence and neutralize the volatile situation confronting them.

Id. at 657-58.

       The United States did not argue that the public-safety exception to Miranda should apply

in this case. Rather, the United States argued that Beerwart read Jeffries his Miranda rights. On

re-direct, Beerwart explained that he did not record himself reading Jeffries his Miranda rights and



                                                 6
did not obtain a waiver form because of the frenetic scene during the execution of the search

warrant:

        There were multiple different law enforcement agencies on scene. I didn’t have
        control over a lot of them due to – you know, we have state police, we have locals.
        I don’t have – I can’t – I can’t prevent them from inadvertently talking to Jeffries,
        asking him questions, and finding out if they asked him questions. There’s a lot of
        chaos around that. I wanted to make sure that I got there, advised him of his rights
        right away, so we could prevent any of those issues down the road. I wanted to
        make sure his rights were intact.

[DE 32 at 128-29].

        Jeffries has cited no authority for his assertion that Miranda warnings are invalid if they

are not accompanied by a written waiver form. Indeed, that is not the law in the Sixth Circuit. See

Adams, 583 F.3d at 467 (“Thus, a waiver of Miranda rights need not be made in writing, and need

not be expressly made”). Likewise, a “recording is not a prerequisite to finding that the United

States has satisfied its burden of establishing” that Jeffries made a knowing, intelligent, and

voluntary waiver of his Miranda rights.      See United States v. Ramirez, No. 3:13-CR-82-CRS,

2016 WL 11214627, at *8 (W.D. Ky. Dec. 9, 2016), report and recommendation adopted, No.

3:13CR-82-CRS, 2017 WL 384276 (W.D. Ky. Jan. 27, 2017); see also United States v. Anderson,

424 F. Supp. 3d 522, 525 (W.D. Ky. 2020) (“Before Anderson made these statements, an agent

read Anderson his Miranda rights . . . from a DEA-13 card. When the agent asked if Anderson

understood them, Anderson said yes. . . [It does not] . . . matter that Anderson’s consent was neither

written nor tape recorded. Both officers testified. Both officers were credible. Their recollections

are unrefuted. And the steps they took to protect Anderson’s Fifth Amendment right were beyond

sufficient”).

        Based on this analysis, the Court finds that the United States has satisfied its burden of

showing, by a preponderance of the evidence, that Jeffries made a knowing, intelligent, and



                                                  7
voluntary waiver of his Miranda rights. Thus, the Court concludes that Jeffries’ rights under the

Fifth Amendment were not violated as part of the August 21, 2020 interrogation.

                                     IV.    CONCLUSION

       For the reasons set forth above, and being otherwise sufficiently advised, IT IS

ORDERED as follows:

           1. Jeffries’ Motion to Suppress [DE 29] is DENIED.




                                                               June 23, 2021




                                               8
